       Case 6:17-cv-00149-ADA-JCM Document 43 Filed 02/05/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION
U.S. BANK NATIONAL                        §
ASSOCIATION, AS TRUSTEE                   §
UNDER POOLINGAND                          §
SERVICING AGREEMENT                       §
DATED AS OF DECEMBER 1,                   §
2006 MASTR ASSET-BACKED                   §
SECURITIES TRUST 2006-HE5                 §
MORTGAGE PASS-THROUGH                     §
CERTIFICATES, SERIES 2006-                §
HE5,                                      §
Plaintiff,                                §
                                          §
v.                                        §     Case No. 6:17-CV-00 149-ADA
                                          §
JANIE QUINTEROS, ISSAC C.                 §
QUINTEROS, CORINE G.                      §
QUINTEROS, PAULA A.                       §
RUNNELS, SHERRY LOSSING,                  §
BARBARA L. SAWYER,                        §
VIRGINIA 0. WILLOUGHBY,                   §
and the UNKNOWN HEIRS AT                  §
LAW OF FAUSTINO G.                        §
QUINTEROS a/k/a F. G.                     §
QUINTEROS, DECEASED,                      §
Defendants                                §

     ORDER GRANTING PLAINTIFF'S MOTION FOR ATTORNEYS' FEES

Before the Court is Plaintiffs Motion for Attorneys' Fees (Dkt. 42), filed January 25,

2019. Upon consideration of the instant motion, the record, and the applicable law,

the Court is of the opinion that the motion is meritorious and should be, and is hereby,

GRANTED. Accordingly, it is
       Case 6:17-cv-00149-ADA-JCM Document 43 Filed 02/05/19 Page 2 of 2




      ORDERED, ADJUDGED, and DECREED that Plaintiffs Motion for
Attorneys' Fees (Dkt. 42), filed January 25, 2019, is GRANTED. It is further

      ORDERED, ADJUDGED, and DECREED that Plaintiff shall have and
recover its attorneys' fees in the amount of $15,175.23 from Defendants Janie

Q uinteros, Issac C. Quinteros, Corine G. Quinteros, Paula A. Runnels,   Sherry Lossing,
Barbara L. Sawyer, Virginia 0. Willoughby, and the Unknown Heirs at Law of

Faustino G. Quinteros a/k/a F.G. Quinteros, deceased, (collectively "Defendants") as a

further obligation owed by Defendants under the Note and Security Instrument.



      SIGNED this        day of February 2019.




                                UNITED STATES DISTRICT JUDGE
